UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2326


JESSE G. YATES, III; MELISSA LONG YATES,

                    Petitioners - Appellants,

             v.

COMMISSIONER OF INTERNAL REVENUE SERVICE,

                    Respondent - Appellee.



                        Appeal from the United States Tax Court.
                                (Tax Ct. No. 16473-15L)


Submitted: March 30, 2017                                          Decided: April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse G. Yates, III, Melissa Long Yates, Appellants Pro Se. Jacob Earl Christensen,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jesse G. Yates, III, and Melissa Long Yates appeal the tax court’s order granting

summary judgment in favor of the Commissioner and sustaining the Commissioner’s

collection action with respect to their 2006 federal income tax liability.    We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the tax court. Yates v. Comm’r of IRS, No. 16473-15L (U.S. Tax Ct. Aug. 15,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                           2